Case 2:13-cr-00043-LGW-BWC Document 45 Filed 06/26/20 Page 1 of 3




                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                             By MGarcia at 9:34 am, Jun 26, 2020
Case 2:13-cr-00043-LGW-BWC Document 45 Filed 06/26/20 Page 2 of 3
Case 2:13-cr-00043-LGW-BWC Document 45 Filed 06/26/20 Page 3 of 3
